                     Case 2:19-mj-00602-VCF Document 9 Filed 08/22/19 Page 1 of 3

                                                                                                _____FILED
AO 472   (Rev. 11116) Ordex   f Detention Pending Trial                                         _.,.......ENTERED



                                         UNITED STATES DIsTRIcT C )URf
                                                                      forthe                                          72    ?9
                                                  _______District of NEV.L)A
                                                                                                         CLERIc US DISTRICT CQ
                                                                                                            DISTRICT OF NEVADA
                     United States of America
                                                                                                                                    DEPLTY
                                v.                                       )
                                                                         )     Case No.   2:1 9-mj-00602-VCF
                      FREDRICK BROWN                                     )
                                                                         )



                                          ORDER OF DETENTION PENDING TRIAL
                                                          Partl-Eligibility for DetentIon                             SEP    32019

     Upon the                                                                                                       CLEDISTRICT CLERK
                                                                                                                    WESTER D TRICT OF TEXAS
                CIMotion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or         BY__________________
                                                                                                                  D  LTY
                X Motion of the Government or Court's own motion   pursuant to 18 U.S.C. § 3142(fX2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of tkct
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                               Part H - Findings of Fact and Law as to Presumptions under § 3142(e)
  O A. Rebuttable Presumption Arises Under 18 USSIC. § 3142(eXZ) (previous violator): There is a rebuttable
    presumption that no condition or combination of conditions will reasonably assure the safety of any other person
    and the community because the following conditions have been met:
         0 (1) the defendant is charged with one ofthe following crimes described in 18 U.S.C. § 3 142(f)( I):
              0(a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                 § 2332b(g)(5XB) for which a maximum term of imprisonment of 10 years or more is prescribed; or
             0(b) an offense for which the maximum sentence is life hnprisonrnent or death; or
              0(c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                 Controlled Substances Act (21 U.S.C. § 801-904), the Controlled Substances Import and Export Act
                (21 U.S.C. § 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. § 7050 1-70508); or
              0(d) any felony if such person has been convicted of two or more offenses described In subparagraphs
                 (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                jurisdiction had existed, or a combination of such offenses; or
              0(e) any felony that is not otherwise a crime of violence but involves:
                 (I) a minor victini (II) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                (ill) any other dangerous weapon; or (Iv) a Ihilure to register under 18 U.S.C. § 2250; and
         0(2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
           § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving
                                                                                                                         rise
           to Federal jurisdiction had existed, and
         0 (3) the offense described in paragraph (2) above for which the defendant has been convIcted was
           committed while the defendant was on release pending trial for a Federal, State, or local offense; and
         0 (4) a period of not more than five years has elapsed sInce the date of conviction, or the release of the
           defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

                                                                                                                                 Page   I   of 3
                    Case 2:19-mj-00602-VCF Document 9 Filed 08/22/19 Page 2 of 3


AO 472   (Rev. 11/16)   Oniecof Detention Pending Trial


   iJ B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcofk.ftrearm other offense:): There isa
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
     committed one or more of the following offenses:
         J (1) an offbase for which a maximum term of buprisonment of 10 years or more is prescribed in the
           Controlled Substances Act (21 U.S.C. § 801-904), the Controlled Substances Import and Export Act (21
                            if
           U.S.C. 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C.              if
                                                                                  70501-70508);
        D (2) an offense under 1$ 1.J.S.C.                if
                                               924(c), 956(a), or 2332b;
           (3) an offense listed in 18 U.S.C. § 2332b(,gX5)(B) for which a maximum term of imprisonment of 10 years
           or more is prescribed;
                                                                                  if
        0 (4)an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. 1581-1597) for which a maximum term of
           imprisonment of 20 years or more is prescribed; or
        O (5) an offense involving a minor victim under 18 U.S.C.           if
                                                                         1201, 1591, 2241,2242, 2244(a)(l), 2245,
           2251, 2251A, 2252(aXI), 2252(aX2), 2252(aX3), 2252A(a)(1), 2252A(aX2), 2252A(aX3), 2252A(aX4),
           2260,2421,2422,2423, or 2425.

   0 C.      Conclusions Regarding Applicability of Any Presumption Established Above

             0 The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                ordered on that basis. (PaM ill need fbi be coinpieleiL)

                OR

             O The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                     Part Ill - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

   0 By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
     the safety of any other person and the community.

   X By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
     the defendant's appearance as required.

In addition to any findlings made on the record at the hearing, the reasons for detention include the following:

         X  Weight of evidence against the defendant is strong
         O  Subject to lengthy period of incarceration if convicted
         O  Prior criminal history
         O  Participation in criminal activity while on probation, parole, or supervision
         0 History of violence or use ofweapons
         O History of alcohol or substance abuse
         O Lack of stable employment
         0 Lack of stable residence
         Cl Lack of financially responsible sureties


                                                                                                                     Page 2 of 3
                    Case 2:19-mj-00602-VCF                   Document 9     Piled 08/22/19          Page 3       of   3



AO 472   (Rev. 11/16) Order of Detention Pending Trial


              Lack of significant community or family ties to this district
         C    Significant family or other ties outside the United States
         Cl   Lack oflegal status in the United States
         Cl   Subject to removal or deportation after serving any period ofincarceration
         Cl   Prior failure to appear in court as ordered
         Cl   Prior attempt(s) to evade law enforcement
         Cl   Use of alias(es) or false documents
              Background information unknown or unverified
         Cl   Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

The defendant has moderate ties to this community.

The defendant has access to stolen personal identifiers.




                                                   Part W - Directions Regarding Detention
The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counseL On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marsh or the purpose of an appearance In
connection with a court proceeding.

Date:                     P/2z119
                                                                               United States Magistrate Jitdge




                                                                                                                          Page 3 of 3
